Exhibit 4.17 SUBSCRIPTION AGREEMENT This Agreement will outline the general terms and conditions under which the Subscriber proposes to purchase Units of Helix BioPharma Corp. TO:HELIX BIOPHARMA CORP. #3 – 305 Industrial Parkway South Aurora, Ontario, L4G 6X7 Canada The Subscriber hereby subscribes for and agrees to take up Units of Helix BioPharma Corp. (“Helix” or the “Corporation”) as follows: SUBSCRIBER: PURCHASE PRICE: $ PAYMENT: Payment of the Subscription Amount must be received by Computershare Trust Company of Canada, as escrow agent, prior to closing. PRICE PER UNIT: $ NUMBER OF UNITS SUBSCRIBED FOR: USE OF PROCEEDS: It is intended that the net proceeds of this placement will be used for working capital. DESCRIPTION OF UNIT: Each Unit is comprised of one (1) Common Share of the Corporation and one Warrant (“Warrant”) (subject to adjustment in the case of a stock consolidation, subdivision, and / or reclassification). WARRANTS: Each Warrant will entitle the holder to purchase, subject to adjustment, one Common Share of the Corporation at a price equal to 140% of the Price Per Unit for a period of 3 years from the date of issuance of the Warrant. CONDITIONS: (1) Acceptance of Subscription by the Corporation and its Board of Directors; and (2)Regulatory approval, where required. TRANSFERABILITY: The Warrants are non-transferable. The Common Shares forming part of the Units (the “Unit Shares”), and the Common Shares issuable upon exercise of the Warrants (the “Warrant Shares”) will be non-transferable for a period of not less than 4 months following the date of issuance of the Unit Shares. HOLD PERIOD: The Subscriber understands and acknowledges, as evidenced by the Subscriber’s signature hereto, that the Unit Shares, the Warrants and the Warrant Shares (collectively, the “Securities”) shall be non-transferable for not less than 4 months following the date of issuance of the Units, and that the Securities may be subject to further sale restrictions and/or hold periods pursuant to applicable securities laws, and the Subscriberagrees to comply with such restrictions. The Subscriber acknowledges and confirms that the Subscriber has been advised that the Subscriber should consult his, her or its own legal advisors with respect to applicable resale restrictions and that the Subscriber is solely responsible for complying with such restrictions (and the Corporation is not in any manner responsible forensuring compliance by the Subscriber with such restrictions). WARRANT CERTIFICATES: The Warrant Certificates shall be in such form, and shall contain such terms and conditions in addition to those set forth in this Subscription Agreement, and the schedules attached hereto, as the Corporation, on advice of its legal counsel, may approve. SCHEDULES AND APPENDIX: This Subscription Agreement includes Schedules “A” and “B” and Appendix I, which are deemed to be incorporated herein. ACCREDITED INVESTOR: The Subscriber represents and warrants that the Subscriber is an “accredited investor” because the Subscriber meets the criteria set forth in the following category or categories of “accredited investor”, as set out in Appendix I attached: 2 HELIX SECURITIES OWNED OR CONTROLLED: The Subscriber represents and warrants that at the date hereof, the number of common shares of Helix BioPharma Corp. beneficially owned and/or over which control or direction may be exercised, directly or indirectly, prior to this placement by the Subscriber, including common shares that may be acquired on exercise of a convertible security, is : Dated as of the day of , 2009. Name of Subscriber (please print) Signature of Subscriber or Authorized Representative Print Name and Representative Capacity of Signatory, if applicable Address Phone Number Fax Number Email address 3 ACCEPTANCE The foregoing subscription of dated as of the day of , 2009 ishereby accepted as of the day of , 2009. HELIX BIOPHARMA CORP. Per: Per: 4 APPENDIX I CERTAIN DEFINITIONS AND ACCREDITED INVESTOR CATEGORIES A.Definitions and Deeming Provisions For purposes of this Subscription Agreement, including its Schedules and this Appendix, the following shall apply: affiliates — An issuer shall be deemed to be an affiliate of another issuer if one of them is the subsidiary of the other or if each of them is controlled by the same person. beneficial ownership of securities — A person (first person) shall be deemed to own beneficially securities beneficially owned by a person (second person) controlled by the first person or by an affiliate of the second person.An issuer shall be deemed to own beneficially securities beneficially owned by its affiliates. control of person or company —A person (first person) is considered to control another person (second person), if: (a) the first person beneficially owns or directly or indirectly exercises control or direction over securities of the second person carrying votes which, if exercised, would entitle the first person to elect a majority of the directors of the second person, unless the first person holds the voting securities only to secure an obligation; (b) the second person is a partnership, other than a limited partnership, and the first person holds more than 50 per cent of the interests of the partnership; or (c) the second person is a limited partnership and the general partner of the limited partnership is the first person or company. issuer — means a person who has outstanding, issues or proposes to issue, a security. person —means (i) an individual, (ii) a corporation, (iii) a partnership, trust, fund and an association, syndicate, organization, or other organized group of persons, whether incorporated or not, and (iv) an individual or other person in that person’s capacity as a trustee, executor, administrator, or other legal representative. spouse -means an individual who is married to another individual and is not living separate and apart within the meaning of the Divorce Act (Canada), from the other individual, or who is living with another individual in a marriage-like relationship; subsidiary — means an issuer that is controlled directly or indirectly by another issuer and includes a subsidiary of that subsidiary; 5 B.Accredited Investor Status The
